Citation Nr: 9932095	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for deformity and 
degenerative changes of the right hip.

2.  Entitlement to an increased (compensable) rating for 
residuals of a fragment wound of the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
in which the RO, among other things, denied service 
connection for deformity and degenerative changes of the 
right hip, and denied a compensable rating for a scar as a 
residual of a fragment wound of the right leg.  By decision 
of December 1998, the Board remanded the case to afford the 
veteran a hearing before a member of the Board at the RO.  
The veteran failed to appear for a scheduled Board hearing at 
the RO in August 1999.

(The issue of entitlement to an increased (compensable) 
rating for residuals of a fragment wound of the right calf 
will be addressed in the REMAND following the decision 
below.)


FINDING OF FACT

No competent medical evidence has been presented to show that 
a deformity or degenerative change of the right hip is 
attributable to the veteran's military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for deformity and degenerative changes of 
the right hip.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is a continuity of symptomatology since service.  38 
C.F.R. § 3.303(b) (1999).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in or aggravated by 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  
Service incurrence or aggravation of certain disabilities, 
including arthritis, will be presumed if manifest to a 
compensable level within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disability 
which is proximately due to or the result of already service-
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may also be established for 
additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 7 Vet.App. 439 
(1995).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
a right hip disability.  A well-grounded claim is one which 
is plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no duty 
to assist in the development of the claim.  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Id.  Generally, in order for a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of service connection for a 
right hip deformity and degenerative changes of the right hip 
is not well grounded.  The veteran reported that his right 
hip was injured in service when he was thrown about and 
landed on top of a machine gun.  He said that he fell on his 
right hip.  

Service medical records do not refer to a right hip 
disability.  Post-service treatment records reflect that the 
veteran was first noted to have a right hip condition on VA 
examination in April 1973.  The report of examination 
indicated that the veteran was observed to have a significant 
limp; the veteran reported that he had always had a limp.  
Examination revealed a two-inch shortening of the right leg, 
and the right lower extremity had about 25 percent of normal 
function for external rotation of the right hip.  The VA 
examiner concluded that the veteran either had a slipped 
epiphysis or a coxa vara of the right hip, congenital or of 
unknown origin, prior to his period of military service.  The 
veteran did not report any history of right hip injury in 
service to the VA examiner in April 1973 and the examiner 
indicated that there was no history of injury or accident in 
that area.

On VA examination in October 1989, an x-ray of the right hip 
showed an old slipped femoral epiphysis or congenital hip 
dislocation.  VA outpatient treatment records show that the 
veteran was followed for congenital hip disease and secondary 
degenerative joint disease.  In May 1997, the veteran 
underwent a right total hip arthroplasty.  The discharge 
diagnosis was degenerative joint disease secondary to hip 
dysplasia secondary to Perthes' disease of the right hip.

In summary, the claims folder contains evidence of a current 
diagnosis of deformity and degenerative changes of the right 
hip, including a congenital hip disease.  The provisions of 
38 C.F.R. § 3.303 (c) provide, in part, that congenital or 
developmental defects are not diseases or injuries for which 
service connection may be granted.  However, congenital 
disorders may be subject to superimposed disease or injury.  
If a superimposed disease or injury occurs during an 
individual's military service, service connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90 
(July 18, 1990).  Additionally, familial conditions may be 
service connected when the evidence establishes that the 
condition is a disease, not a defect, which was either 
incurred in or aggravated by military service.  Id.  

In the veteran's case, there is no evidence of any right hip 
disability in service, whether from disease or injury.  The 
veteran is competent to report that he had an accident which 
resulted in some injury to the right hip.  Nonetheless, the 
veteran has not presented medical nexus evidence that links 
the currently diagnosed deformity or degenerative changes to 
military service, including the in-service injury, or to 
continued symptoms since service.  Additionally, no medical 
evidence has been presented to link any such problem to an 
already service-connected disability.  (Service connection is 
in effect for post-traumatic stress disorder and residuals of 
a fragment wound of the right leg.)  Also, no evidence has 
been presented that tends to show that arthritis was 
manifested to a compensable degree within a year of the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Consequently, the Board concludes that the third 
prong of Caluza which requires nexus evidence has not been 
met, and the claim is, therefore, not well grounded.


ORDER

Service connection for deformity and degenerative changes of 
the right hip is denied.



REMAND

On VA examination in March 1972, the veteran was noted to 
have a circular shaped slightly depressed skin scar on the 
right calf, measuring one inch in diameter.  The scar was 
well healed and non-tender with no evidence of underlying 
muscle, nerve or vessel damage.  The diagnosis was 
asymptomatic scar of the right leg.  On VA examination in 
April 1973, the veteran reported receiving a fragment wound 
at the site of a one-inch circular scar on the lateral aspect 
of the right lower leg about five inches below the knee.  The 
scar was observed to be well healed and no muscle damage was 
demonstrated.  The veteran indicated that he had been injured 
in service in Vietnam from a detonated booby trap.  This 
evidence, in conjunction with a copy of a January 1970 
telegram from the Secretary of the Army to the veteran's wife 
reporting injury to the veteran from a detonated booby trap, 
resulted in a grant of service connection for an asymptomatic 
scar as a residual of a fragment wound of the right lower 
leg.

On VA orthopedic examination in November 1989, the veteran 
was noted to have an asymptomatic 1-inch round scar on the 
lateral aspect of the right calf.  Besides the scar, there 
were no additional clinical findings with respect to the 
fragment wound.  The veteran reported at that time that the 
shrapnel had been removed without an additional incision; the 
VA examiner commented that this was an indication that the 
injury was superficial.  The veteran complained of pain in 
the area of the scar on occasion but, as noted, there were no 
additional clinical findings.

Subsequent VA examination in November 1996 included 
complaints from the veteran regarding numbness around the 
scar area of the right calf.  On examination, the veteran was 
noted to have a scar measuring 3.5 centimeters by 2.0 
centimeters along the lateral aspect of the right calf.  The 
scar was well healed without erythema or infection.  There 
were no findings of tenderness or pain.  The VA examiner 
noted, however, that the area was significant for paresthesia 
along the circumference of the scar site.

Based on the clinical finding of paresthesia along the 
circumference of the scar site and the veteran's complaints 
of numbness in the same area, the Board finds that a VA 
neurological examination is required to determine whether a 
neurological deficit is present and, if such a deficit is 
identified, the degree thereof.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for residuals of a fragment 
wound of the right lower extremity since 
November 1996, the date of the last VA 
examination.  Based on his response, and 
with appropriate authorization(s), the RO 
should obtain a complete copy of all 
treatment records pertaining to the right 
lower extremity fragment wound from the 
identified source(s), and associate them 
with the claims folder.

2.  The veteran should be scheduled for a 
VA neurological examination to determine 
the presence or absence of any 
neurological deficit as a residual of a 
fragment wound of the right lower 
extremity.  The claims folder should be 
made available to the examiner for 
review.  All findings should be reported 
in detail.  If neurological deficit is 
identified as a residual of the service-
connected wound, the examiner should 
further describe which nerves, if any, 
are involved and the degree of severity 
of the neurological deficit.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
requested development has been completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to an 
increased rating.  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

